Appeal by defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered September 4, 1980, convicting him of burglary in the third degree, grand larceny in the second degree and criminal trespass in the third degree (two counts), upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant stands convicted of burglarizing a commercial building at 15 Glen Street, Glen Cove, New York. The evidence against defendant consisted primarily of a latent fingerprint, not more than 15 days old, on the outside of a second-floor bathroom window, overlooking a rooftop. The latent fingerprint matched known impressions of defendant’s left middle finger. The trial evidence established that the bathroom window was the point of entry and/or the point of exit for the perpetrators. The bathroom was not open to the public, and was not even in use. Further, defendant did not have lawful access to the rooftop adjoining the window. The only reasonable explanation for the presence of defendant’s fingerprint at such an unlikely spot was that he left his fingerprint there when he burglarized the premises. Therefore, there was sufficient evidence of defendant’s guilt (see People v Gates, 24 NY2d 666, 669; People v Jones, 257 App Div 5, 10). We have considered defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Niehoff, Rubin and Boyers, JJ., concur.